Exhibit 10.3

SEPARATION AND RESTRICTED COVENANT AGREEMENT

AND FULL RELEASE OF CLAIMS

This Separation and Restricted Covenant Agreement and Full Release of Claims
(the “Agreement”) is by and between Sunoco LP and its subsidiaries and
affiliates (“SUN” or “Employer”) and Cynthia Archer (“Employee”).

WHEREAS, in connection with the planned divesture by the Employer of its
company-operated retail fuel outlets in the continental United States and the
impact such divestiture would have on the Employee, the Employee has determined
to retire from SUN and terminate her employment status as an officer, director
and/or manager of the Partnership and its affiliates, all effective as of
December 31, 2017; and

WHEREAS, in order to achieve a final and amicable resolution of the employment
relationship in all its aspects, the Employer has agreed, in accordance with the
terms and conditions of this Agreement as set forth below, to make a severance
payment (the “Severance Payment”) to the Employee pursuant to the Sunoco GP LLC
Severance Plan (the “SUN Severance Plan”).

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

 

  1. Separation from Employment. Employee has been informed that his employment
with Employer shall terminate effective December 31 2017 (the “Termination
Date”).

 

  2. Consideration for Signing. As consideration for this Agreement the Employer
agrees to the following:

 

  (a) Employer agrees to pay Employee a Severance Payment under the SUN
Severance Plan in the total gross amount of Three Hundred Sixty-Seven Thousand
Two Hundred Dollars and No Cents ($367,200.00), less required governmental
payroll deductions, which is an amount equal to 52 weeks of Employee’s base pay
at its current rate. This Severance Payment will be paid out in accordance with
the Employer’s then current payroll practices, currently bi-weekly payments on
or before the second regularly scheduled pay day after the Effective Date as
defined herein. Employee shall be entitled to receive the Severance Payment,
provided that Employee executes this Agreement in a timely manner without
revocation as provided for in this Agreement.

 

  (b)

As further consideration, commencing on January 1, 2018, Employer shall provide
the Employee, at no cost to the Employee, six (6) month(s) of continued health
insurance coverage (beginning with the first day of the first month after the
Termination Date) under the Employer’s health insurance plan and the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), subject to the terms,
conditions and limitations of that health insurance plan. Employee must (i)

 

-1-



--------------------------------------------------------------------------------

  be enrolled in the Employer health insurance plan on the Termination Date to
be eligible for continued coverage; and (ii) make such elections and take such
other actions as may be required by the health insurance plan and applicable law
to receive continued coverage.

 

  (d) As consideration for Employee’s agreement to be bound by the restrictive
covenants found in Section 6 of this Agreement as well as the specific promises
and covenants of Sections 5, 6 and 11, Employer agrees to the following:

 

  (i) As further consideration, Employer agrees to pay Employee an amount equal
to [100%] [NTD: AMOUNT/PERCENTAGE TO BE UPDATED AT TERMINATION DATE BASED ON
TRENDING PERFORMANCE] of the Employee targeted bonus award for 2017 under the
Energy Transfer Partners. L.L.C. Annual Bonus Plan (the “Bonus Plan”), which
amount reflects performance achieved against stated goals under the Bonus Plan.
For 2017, [100%] [NTD: TO BE UPDATED AT TERMINATION DATE BASED ON TERNDING
PERFORMANCE] of Employee’s target bonus is Two Hundred Ninety-Three Thousand
Seven Hundred Sixty Dollars and No Cents ($293,760.00) (the “Bonus Equivalent
Award”). Employee understands and acknowledges that he is not eligible for any
amounts under the Bonus Plan as his employment is ending prior to the date
awards under the Bonus Plan would otherwise be paid to employees and that the
Bonus Equivalent Award received is at the full discretion of the Employer.
Payment of the Bonus Equivalent Award shall be made within ten (10) business
days of the Effective Date.

 

  (ii) As further consideration, Employer shall cause certain restricted common
units (as described below), which were either awarded to the Employee under the
terms of the Sunoco LP 2012 Long-Term Incentive Plan (“SUN Unit Plan”) or the
Second Amended and Restated Partnership 2008 Long Term Incentive Plan (“ETP Unit
Plan”) (collectively the SUN Unit Plan and the ETP Unit Plan may be referred to
as the “Unit Plans”) to be accelerated in their vesting. Employer shall cause
31,064 phantom restricted units awarded to the Employee under the SUN Unit Plan
and 2,100 restricted units awarded to the Employee under the ETP Unit Plan to be
accelerated in their vesting (collectively the “Restrictive Covenant Units”).
Employee understands that in connection with this Section 2(e), Employee will be
responsible for any and all applicable government withholdings. Employer will
settle any applicable governmental withholding through the sale and withholding
of common units. Employee further understands and acknowledges that Employee
would not be eligible for any other amounts or vestings under the Unit Plans as
Employee’s continued employment on the award vesting dates is required under the
Unit Plans. The Employee further understands and agrees that other than the
Restrictive Covenant Units any and all awards to the Employee outstanding under
the Unit Plans shall be terminated and cancelled as of her Termination Date.

 

-2-



--------------------------------------------------------------------------------

The consideration given to Employee hereunder is expressly and completely
conditioned upon Employee’s full compliance with the terms and conditions set
forth herein, including Employee’s agreement to waive any and all claims that
the provisions of Section 6 are not fully enforceable as written, and Employee’s
agreement not to sue or otherwise pursue any legal claim contrary to the
foregoing waiver. Notwithstanding anything herein to the contrary, and in
addition to any and all other remedies and alternatives which may be available
at law or in equity, in the event of a breach or threatened breach of the
provisions of this Agreement by Employee, Employer may (in its sole discretion)
cease without further obligation to Employee to make any of the remaining
payments set forth in this Section.

 

  3. No Additional Benefits. Employee agrees that this Agreement resolves any
and all outstanding issues arising from Employee’s employment and Employee
acknowledges and agrees that Employee has received all compensation and benefits
to which Employee would otherwise be entitled through the Termination Date and
shall receive no other compensation or benefits from Employer other than those
set forth above, including under the Energy Transfer/SXL Merger Severance Plan,
the Energy Transfer Non-Midstream Severance Plan, the Energy Transfer Partners
GP, L.P. Severance Plan, the Energy Transfer Partners, L.L.C. Annual Bonus Plan,
and/or the Unit Plans. However, Employee shall retain any vested interest and
vested rights that Employee may otherwise have under any employee benefit plan
sponsored by Employer (including any required COBRA continuation coverage under
Section 4980B of the Internal Revenue Code of 1986, as amended), subject to the
terms and conditions of such plan.

 

  4.

Release of Claims. Employee stipulates, agrees, and understands that for and in
consideration of the mutual covenants set forth in this Agreement, specifically
the payments and considerations set forth in Section 2 (a)-(d) above, the same
being good and valuable consideration, Employee hereby acting of Employee’s own
free will, voluntarily and on behalf of him or herself, Employee’s heirs,
administrators, executors, successors and assigns, RELEASES, ACQUITS and forever
DISCHARGES Employer and Employer’s parent entities, specifically including
Sunoco GP LLC and Energy Transfer Equity, L.P. and its and their respective past
and present subsidiaries, affiliates (specifically including Stripes, LLC Energy
Transfer Partners, LLC, and La Grange Acquisitions, LP), partners, directors,
officers, owners, shareholders, unitholders, employees, predecessors, joint
employers, successor employers, agents and benefit plans (including without
limitation, plan sponsors, insurers, trustees, administrators, and fiduciaries),
and each of them (collectively “Released Parties”), of and from any and all
debts, obligations, claims, counterclaims, demands, judgments, and/or causes of
action of any kind whatsoever (whether known or unknown, in tort, contract, at
law or in equity, by statute or regulation, or on any basis), based on facts
occurring at any time before, or at the time of, Employee’s signing of this
Agreement, for any damages or other remedies of any kind, including, without
limitation, direct or indirect, consequential, compensatory, actual, punitive,
or any other damages, attorneys’ fees, expenses, reimbursements, costs of any
kind or reinstatement. This release includes, but is not limited to, any and all
rights or claims, demands, and/or causes of action arising out of Employee’s
employment or termination

 

-3-



--------------------------------------------------------------------------------

  from employment with Employer, or relating to purported employment
discrimination, retaliation or violations of civil rights, if any, including,
but not limited to, claims arising under Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Civil Rights Act of 1866 and/or 1871,
the Age Discrimination in Employment Act (“ADEA”), the Older Workers Benefit
Protection Act of 1990, the Americans With Disabilities Act of 1990, Executive
Order 11246, the Equal Pay Act of 1963, the Rehabilitation Act of 1973, the
Family and Medical Leave Act, the Sarbanes-Oxley Act of 2002, or any other
applicable federal, state, or local statute or ordinance or any other claim,
whether statutory or based on common law, arising by reason of Employee’s
employment with Employer or the termination of such employment or circumstances
related thereto, or by reason of any other matter, cause, or thing whatsoever,
from the first date of employment with Employer to the date and time of
execution of this Agreement.

Nothing in this Agreement (including Sections 8 Confidentiality of Agreement, 9
Negative Statements By Employee, or 11 Cooperation of this Agreement) is
intended to limit in any way Employee’s right or ability to file a charge with
or participate in an investigation, hearing or proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”) or any other federal, state or local
agency charged with the enforcement of any laws. However, this Agreement does
bar Employee’s right to recover any personal or monetary relief arising out of
any charge, lawsuit, or arbitration, brought by the Employee or anyone on his or
her behalf, based on any claim(s) covered by the release in this Agreement.

Employee has a period of forty-five (45) days in which to consider this
Agreement and its Exhibits. Employee may choose to sign this Agreement prior to
the expiration of the forty-five (45) day period, but is not required to do so.
Once Employee signs the Agreement, Employee shall have a period of seven
(7) days from the date Employee signs the Agreement to revoke the Agreement. The
Agreement shall not become effective or enforceable until the eighth day after
Employee signs the Agreement (the “Effective Date”). To revoke this Agreement,
Employee must provide written notice of revocation to Employer at, Attention:
Christopher Curia, Executive Vice President and Chief Human Resources Officer,
8111 Westchester Drive, Suite 600, Dallas, Texas, 75225 prior to the expiration
of the seven (7) day revocation period. No payments under this Agreement shall
be due until the expiration of the seven (7) day revocation period. Employer
hereby advises Employee to consult with an attorney concerning this Agreement
prior to signing the Agreement.

 

  5.

Confidential and Proprietary Information. Employee acknowledges, agrees and
stipulates that during his or her employment Employee had access to confidential
and proprietary information relating to the business and affairs of Employer and
its parent, subsidiary, and affiliated entities including, by way of example,
(i) financial information, including budgets or projections, business plans,
pricing policies or strategies, tariff information, business methods, or any
other financial, marketing, pricing, or regulatory strategic information;

 

-4-



--------------------------------------------------------------------------------

  (ii) information about existing or potential customers and their
representatives, including customer identities, lists, preferences, customer
services and all other customer information; (iii) information about pending or
threatened legal or regulatory proceedings; (iv) information about employees and
the terms and conditions of their employment; (v) computer techniques, programs
and software; (vi) information about potential acquisitions or divestitures; and
(vii) any other non-public information that cannot be obtained readily by the
public and would be useful or helpful to competitors, customers or industry
trade groups if disclosed (collectively, “Confidential Information”). Employee
agrees that Employee shall not, at any time, directly or indirectly, for any
reason whatsoever, with or without cause, unless pursuant to a lawful subpoena
or court order, use, disseminate or disclose any of the Confidential Information
to any person or entity. Employee further acknowledges that if Employee were to
use or disclose, directly or indirectly, the Confidential Information, that such
use and/or disclosure would cause Employer irreparable harm and injury for which
no adequate remedy at law exists. Therefore, in the event of the breach or
threatened breach of the provisions of this Agreement by Employee, Employer
shall be entitled to obtain injunctive relief to enjoin such breach or
threatened breach, in addition to all other remedies and alternatives which may
be available at law or in equity. Employee acknowledges that the remedies
contained in the Agreement for violation of this Agreement are not the exclusive
remedies which Employer may pursue.

 

  6. Non-Compete and Non-Solicit.

 

  (a) Employer and Employee acknowledge and agree that in performing the duties
and responsibilities of his employment with the Employer, Employee has occupied
a position of fiduciary trust and confidence, pursuant to which Employee has
developed and acquired a wide experience and knowledge with respect to all
aspects of the Business carried on by the Employer, and the manner in which such
Business is conducted. It is the express intent and agreement of Employee and
the Employer that such knowledge and experience shall not be used in any manner
detrimental to the Employer’s business by Employee.

 

  (b) Employer and Employee further acknowledge and agree that in performing the
duties and responsibilities of employment, Employee became knowledgeable with
respect to a wide variety of Confidential Information which is the exclusive
property of the Employer, the disclosure of which may cause irreparable harm to
the Employer. Employee therefore agrees following the termination of Employee’s
employment, Employee shall treat confidentially all Confidential Information
belonging to the Employer.

 

  (c)

For the period beginning on the Termination Date and continuing through and
including December 31, 2019, Employee acknowledges and agrees that she shall not
for any reason, either directly or indirectly (without the

 

-5-



--------------------------------------------------------------------------------

  prior written consent of the Employer), anywhere the Employer’s business
operates at the time of the employment termination:

 

  (i) hold a 5% or greater equity (including stock options whether or not
exercisable), voting or profit participation interest in a Competitive
Enterprise, or

 

  (ii) associate (including as a director, officer, employee, partner,
consultant, agent or advisor) with a Competitive Enterprise and in connection
with the Employee’s association engage, or directly or indirectly manage or
supervise personnel engaged, in any activity that:

 

  (1) is substantially related to any activity that the Employee was engaged in
with the Employer during the twelve (12) months prior to the Effective Date of
this Agreement;

 

  (2) calls for the application of specialized knowledge or skills substantially
related to those used by the Employee in his activities with the Employer or any
of its affiliates; or

 

  (3) is substantially related to any activity for which the Employee had direct
or indirect managerial or supervisory responsibility with the Employer.

 

  (d) For the period beginning on the Effective Date Date and continuing for a
period of one (1) years, Employee acknowledges and agrees that she shall not for
any reason, either directly or indirectly (without the prior written consent of
the Employer ) acting alone or in conjunction with others (i) solicit, induce,
attempt to influence, any employee of the Employer to terminate employment; or
(ii) participate in or be aware of prior to or in advance of any hiring,
employment or retaining in any capacity, at a business in which Employee becomes
a director, officer or employee of or consultant to, (a) of any active employee
of the Employer; or (b) of any employee who was actively employed by the
Employer within the previous six (6) months of the date of this Agreement. This
restriction will be inapplicable to (i) employees separated from employment with
SUN in connection with the divestiture of company-owned retail store locations;
or (ii) employees terminated by SUN in connection with any restructuring efforts
related to the strategic shift from a retail business to a wholesale and
distribution business.

 

  (e)

Employee specifically recognizes and affirms that the provisions of Section 6
are material and essential terms of this Agreement. Employee further
acknowledges and agrees that if the non-competition provision found in
Section 6(c) or the non-solicit provision found in Section 6(d) is determined to
be invalid or unenforceable for any reason whatsoever by a

 

-6-



--------------------------------------------------------------------------------

  court of competent jurisdiction in an action between Employee and Employer,
then Employer shall be entitled to receive from Employee all Restrictive
Covenant Units held by Employee. In the Event Employee has sold any or all of
the Restrictive Covenant Units obtained under this Agreement, then Employer
shall be entitled to receive from Employee a payment equal to the fair market
value of the Restrictive Covenant Units on the date of sale, transfer or other
disposition.

 

  (f) Employee acknowledges and agrees that the Employer will suffer irreparable
harm if Employee breaches any of the obligations under this Section 6, and that
monetary damages would be impossible to quantify and inadequate to compensate
the Employer for such a breach. Accordingly, Employee agrees that in the event
of a breach by Employee of any of the provisions of this Section 6, the Employer
shall be entitled to seek, in addition to any other rights, remedies or damages
available to the Employer at law or in equity, a temporary and permanent
injunction, without having to prove damages, in order to prevent or restrain any
such breach, by Employee, or by any or all of Employee’s partners, employers,
employees, servants, agents, representatives and any other Persons directly or
indirectly acting for, or on behalf of, or in concert with, Employee, and that
the Employer shall be entitled to seek all of its costs and expenses incurred in
obtaining such relief including reasonable attorneys’ and client legal costs and
disbursements.

 

  (g) Employee hereby agrees that all restrictions contained in this Section 6
are reasonable, valid and necessary to protect the Employer’s Confidential
Information, goodwill and proprietary business interests. Employee further
agrees never to file any lawsuit, claim or counterclaim challenging or otherwise
seeking to modify or restrict the noncompetition provision set forth in
Section 6(c) of this Agreement. Nevertheless, if any of the aforesaid
restrictions is found by a court having jurisdiction to be unreasonable, over
broad as to geographic area or time or otherwise unenforceable, the Parties
intend for the restrictions therein set forth to be modified by such court so as
to be reasonable and enforceable and, as so modified by the court, to be fully
enforced. If any covenant or provision of this Section 6 is determined to be
void or unenforceable in whole or in part, for any reason, it shall be deemed
not to affect or impair the validity of any other covenant or provision of this
Agreement, which shall remain in full force and effect. The provisions of this
Section 6 shall remain in full force and effect notwithstanding the termination
of this Agreement for any reason.

 

  (h)

For the purposes of this Section 6, “Competitive Enterprise” shall mean any
business enterprise that either (A) engages in any material activity that
directly competes within any material geographical location in which the
Employer or any of its affiliates operates with any material activity that the
Employer or any of its affiliates is then engaged in or (B) holds a 5%

 

-7-



--------------------------------------------------------------------------------

  or greater equity, voting or profit participation interest in any enterprise
that engages in such a competitive activity. For the avoidance of doubt, after
the closing of the divestiture of the company owned retail stores is completed,
the term Competitive Enterprise shall expressly not include any retail or
C-store businesses operated in the continental United States.

 

  7. Employer’s Property. Employee represents that Employee has returned to
Employer all written and electronic records, communications, reports, and other
materials and data, including any copies, and also all other tangible items,
such as computer equipment, purchasing cards and telephone cards, that belong to
Employer and are in Employee’s possession or under Employee’s control.

 

  8. Confidentiality of Agreement. Employee agrees not to discuss, disclose or
otherwise communicate any of the terms of this Agreement, including without
limitation the amounts of the payments or other consideration provided, to
anyone except to Employee’s attorney, tax advisor and Employee’s spouse, if any,
or as required by law. Employee understands and agrees that, as a result of this
binding promise of strict confidentiality, Employee may not hereafter discuss or
otherwise communicate with, among other persons, any of Employer’s current or
former employees regarding the terms, including the payments or other
consideration, included in this Agreement.

 

  9. Negative Statements By Employee. To the extent permitted and consistent
with law, Employee further agrees that Employee shall make no derogatory,
disparaging, defamatory or otherwise negative statements, oral or written,
concerning, Employer or any of Employer’s parents, subsidiaries or affiliates or
any officers, directors, or employees of any of those businesses or any of the
services or products of any of those businesses. This paragraph is not intended
to limit any rights that Employee has under any statute, regulation, or other
law.

 

  10. Expense Reimbursement. Employee agrees that any expense reimbursements for
expenses incurred during Employee’s employment with Employer must be submitted
for reimbursement to Employer within six (6) months of the Termination Date.
With regard to the required form for any reimbursement request and supporting
documentation, Employer’s normal policies and rules apply. Employer retains its
normal right to reject or approve expense reimbursements subject to its normal
policies. Any expense reimbursements submitted by Employee more than six
(6) months following the Termination Date shall not be approved.

 

  11. Cooperation. For a period of twenty-four (24) months following the
Effective Date, Employee agrees to cooperate with Employer as reasonably
requested by responding to questions, attending meetings, depositions,
governmental proceedings and court hearings, and by cooperating with Employer
and its accountants and legal counsel with respect to any investigations, claims
or litigation or business, accounting, audit, legal or regulatory issues of
which Employee has knowledge. Employer agrees to reimburse Employee for
reasonable out-of-pocket expenses actually incurred for travel, meals and
lodging, in accordance with Employer’s then existing policies, for providing
cooperation specifically requested by Employer.

 

-8-



--------------------------------------------------------------------------------

  12. Non-Admission. This Agreement, and the payment of money and other
consideration provided by Employer under this Agreement, is not an admission or
indication of any wrongdoing by Employer or Employee.

 

  13. Entire Agreement. Employee agrees that this Agreement constitutes the
complete agreement between the parties and that no other representations have
been made by Employer and that the terms hereof may not be modified except by a
written instrument signed by Employer and Employee.

 

  14. Severability. In the event that any provision of this Agreement should be
held to be void, voidable, or unenforceable, the remaining portions hereof shall
remain in full force and effect.

 

  15. Interpretation Under State Law. This Agreement shall be construed under
the laws of the State of Texas without regard to any conflict of laws provisions
thereunder.

 

  16. Headings. The headings used in this Agreement are inserted solely for
convenience and shall not be used to interpret the meaning of this document.

 

  17. Knowing and Voluntary: By signing below, Employee knowingly and
voluntarily accepts this Agreement and does so of Employee’s own free will.

 

  18. Section 409A: Notwithstanding anything in this Agreement to the contrary,
the parties intend that this Agreement shall comply with Section 409A of the
Internal Revenue Code of 1986, as amended, to the extent applicable, and this
Agreement shall be interpreted in a manner consistent with such intent.
Notwithstanding anything to the contrary, to the extent that any benefit under
this Agreement is determined to be subject to Section 409A of the Code, in no
event shall the Employer or any of its affiliates, or any director, officer,
employee, delegate, agent or representative thereof, be responsible for any tax,
penalty or other liability arising from a violation of Section 409A.

[SIGNATURE PAGE FOLLOWS]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date set forth below.

 

SUNOCO, LP

By: SUNOCO GP LLC, its general partner

 

Christopher Curia, EVP & CHRO

Dated:                                                            
                                    

EMPLOYEE

 

Cynthia Archer

Dated:                                                            
                                    

Please return executed originals of this Agreement by regular mail to
Christopher Curia, Executive Vice President and Chief Human Resources Officer,
8111 Westchester Drive, Suite 600, Dallas, Texas, 75225

 

-10-